In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00198-CV
     ___________________________

       AUDREY JONES, Appellant

                     V.

       JOAN E. WHITE, Appellee



 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2019-008429-1


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Pro se appellant Audrey Jones attempts to appeal from the trial court’s April 2,

2020 final judgment in appellee Joan E. White’s favor after a bench trial at which

Jones failed to appear. Because no postjudgment motion was filed to extend the

notice-of-appeal filing deadline, Jones’s notice of appeal was due May 4, 2020, but it

was not filed until June 11, 2020, making it untimely. See Tex. R. App. P. 4.1(a), 26.1.

      We notified the parties of our concern that we lack jurisdiction over this appeal

because Jones’s notice of appeal was untimely filed.1 See Tex. R. App. P. 26.1. We

warned that we could dismiss this appeal absent a response showing grounds for

continuing it. See Tex. R. App. P. 42.3(a), 44.3. Jones has responded.

      In her response, Jones claims that she did not timely receive the trial court’s

hearing notice because it was caught by her email inbox’s spam filter. Jones—a

hairstylist by trade—implies that because of the current COVID-19 pandemic, she

was tasked with being a “teacher, counselor, [and] preacher” to her three school-age

children. As a result, her “life was pretty out of order,” “she was focused on the

situations that we are facing,” and “[l]ife is not normal.” She asks us to allow her to

appeal the judgment because she does not have or owe White anything.

      The time for filing a notice of appeal is jurisdictional in this court, and absent a

timely filed notice of appeal or a timely filed extension request, we must dismiss the


      1
       Our letter mistakenly stated that the notice of appeal was due May 1, 2020.


                                            2
appeal. See Tex. R. App. P. 2, 25.1(b), 26.1, 26.3; Jones v. City of Houston, 976 S.W.2d
676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). During this

pandemic, the Texas Supreme Court has given us the discretion to “modify or

suspend any and all deadlines and procedures, whether prescribed by statute, rule, or

order.” Supreme Court of Tex., Twenty-Second Emergency Order Regarding the

COVID-19 State of Disaster, Misc. Dkt. No. 20-9095 (Aug. 6, 2020). But the fact of

the pandemic, standing alone, is not a reasonable explanation for a missed appellate

deadline.

       Here, Jones’s notice of appeal was untimely filed, and she did not timely move

for an extension of time to file it. See Tex. R. App. P. 26.1, 26.3. Jones does not claim

in her response that she did not receive timely notice of the trial court’s judgment (as

opposed to notice of the hearing) or that she did not have actual knowledge of the

judgment’s signing. See Tex. R. App. P. 4.2(a)(1). But even if she did make either

argument, she made no effort to comply with Rule 306a(5) of the Texas Rules of Civil

Procedure. See Tex. R. App. P. 4.2(b); Tex. R. Civ. P. 306a(5). Nor does she claim that

the pandemic or its effects prevented her from timely filing her notice of appeal or

timely moving for an extension of time to do so. We thus dismiss this appeal for want

of jurisdiction. 2 See Tex. R. App. P. 42.3(a), 43.2(f).


       2
        While a notice of appeal in a restricted appeal may be filed within six months
after the judgment is signed, see Tex. R. App. P. 26.1(c), Jones’s notice of appeal does
not contain the information required for a restricted appeal, see Tex. R. App. P.
25.1(d)(7). See generally Tex. R. App. P. 30 (“A party who did not participate—either in

                                               3
                                                    /s/ Elizabeth Kerr
                                                    Elizabeth Kerr
                                                    Justice

Delivered: September 24, 2020




person or through counsel—in the hearing that resulted in the judgment complained
of and who did not timely file a postjudgment motion or request for findings of fact
and conclusions of law, or a notice of appeal within the time permitted by Rule
26.1(a), may file a notice of appeal within the time permitted by Rule 26.1(c).”). We
express no opinion whether Jones would prevail on a restricted appeal were she to file
one within the applicable time period. See Tex. R. App. P. 26.1(c), 26.3.


                                          4